17-22218-rdd   Doc 77-1   Filed 04/01/19 Entered 04/01/19 17:06:04   Declaration
                               in Support Pg 1 of 7
17-22218-rdd   Doc 77-1   Filed 04/01/19 Entered 04/01/19 17:06:04   Declaration
                               in Support Pg 2 of 7
17-22218-rdd   Doc 77-1   Filed 04/01/19 Entered 04/01/19 17:06:04   Declaration
                               in Support Pg 3 of 7
17-22218-rdd   Doc 77-1   Filed 04/01/19 Entered 04/01/19 17:06:04   Declaration
                               in Support Pg 4 of 7
17-22218-rdd   Doc 77-1   Filed 04/01/19 Entered 04/01/19 17:06:04   Declaration
                               in Support Pg 5 of 7
17-22218-rdd   Doc 77-1   Filed 04/01/19 Entered 04/01/19 17:06:04   Declaration
                               in Support Pg 6 of 7
17-22218-rdd   Doc 77-1   Filed 04/01/19 Entered 04/01/19 17:06:04   Declaration
                               in Support Pg 7 of 7
